Thompson, J.
(dissenting). — I agree with. much, of the reasoning of the foregoing opinion, but not with all of it; and I do not agree with its result.' My chief reason for not agreeing to the-result is that the holding, that the plaintiff: was entitled to any equitable relief in this case, sets a precedent for enjoining a large portion of the electric light wires in the city. For proof of this, we have only to use our eyes on almost any street, and especially in the business portion. My associates in their opinion disclaim an ability on the part of the courts to superintend the electric wires so as to prevent interferences, and yet they, render a judgment which in itself involves an exercise of such a jurisdiction ; and this upon two grounds : First. At the time when this suit was brought, the defendant had- strung two wares below the wires of the plaintiff, which are shown to have been intended for the mere temporary purpose of its display at the exposition. Second. That, although their wires, which were strung above the wires of the plaintiff, did not approach the plaintiff’s wares nearer than fourteen feet, yet, as the poles had notches on them, on which cross-bars might be placed and wires strung near enough to the plaintiff’s wires to constitute an interference, this made that part of the decree harmless to them, although they never intended to come within ten feet of the plaintiff’s wires, and although the reason why the poles were notched is fully explained by the evidence. A conclusion that will justify on these grounds a harassing litigation, involving the defendant in an interruption of its business and a large amount of costs, does not comport with my idea of equity. My idea is that, notwithstanding our statute relating to injunctions, the right to an injunction still remains a matter of justice and conscience, and that it is not a mere technical matter, like a common-law action of trespass. I also think that corporations are bound to the same offices of good neighborhood as individuals; and that one corporation ought not to be allowed to go *147into a court of equity, and get an injunction against the doing of an act by another corporation, when by stepping into the door of the latter it can be learned that it is not intended to do that act. In this'case the business of the defendants has been interfered with by an injunction, not because they have inflicted, or intended to inflict, any injury upon the plaintiff, but because a man in the woods, without special instructions, in getting •out some poles for electric light wires, cut certain notches on them in the regular way in which such poles were got out; and because a lawyer omitted .to insert in an answer to a bill in equity a disclaimer of an intent on the part of the defendant to suspend wires below those •of the plaintiff, when none had been suspended, except for a casual and temporary purpose; and all this, when the evidence does not show that either of them interfered with the plaintiff in conducting its business, or incommoding it, or endangered it, except in some remote and improbable contingency. As to these lower wires, the trial court has found that there was no cause for an injunction; that finding is not appealed from, and I do ■not understand that there is anything under this head for us to consider.
The view taken by my associates seems go involve a misapplication of the principles on which courts of •equity grant or refuse injunctions to restrain threatened injuries, such as those complained of in this case. The settled rule is that, if the act complained of is not a nuisance per se, but may or may not become a nuisance according to circumstances, and whether it will operate injuriously is uncertain or contingent, equity will not interfere by injunction until the question is settled at law. 3 Pom. Eq. Jur., sec. 1350; 1 High on Injunc., sec. 745 ; Kerr on Injunc., 340 ; numerous cases cited in 73 Am. Dec. 114. A few quotations from judicial decisions will better illustrate the scope of the rule. Lord Hardwicke, the founder of the present system of equity jurisprudence, expressed it thus: “Bills to* *148restrain nuisances must extend only to such as are nuisances at law ; and the fears of mankind, though they may be reasonable, will not create a nuisance.” Anon., 3 Atk. 750, quoted and applied in Carpenter v. Cummings, 2 Phila. 74, and in Rhodes v. Dunbar, 57 Pa. St. 274; s. c., 98 Am. Dec. 221, 226. “That a thing may possibly work injury to somebody, is no ground for injunction. If the injury* be doubtful, eventual or contingent, equity will not interfere by injunction.” Rhodes v. Dunbar, supra; Butler v. Rogers, 9 N. J. Eq. 487. “It is also very material to observe, what is indeed strong authority of a negative kind, that no* instance can be produced of the intervention by injunction, in the case of what we have been regarding as eventual or contingent nuisances.” Lord Brougham, in Earl of Ripon v. Hobert, 3 Milne & K. 169 ; s. c., Coop. Temp. Brough., p. 333. “Where the thing sought to be restrained is not unavoidable and in itself noxious, but only something which may, according to circumstances, prove so, the court will refuse to interfere until the matter has been tried at law, generally by an action, though in particular cases an issue may be directed for the satisfaction of the court where an action could not be framed so as to meet the question.” Ib. One court has expressed the rule in even stronger terms, where the purpose of the action was to restrain a proprietor in a lawful use of his own land : “Every doubt should be solved against the restraint of a proprietor, in the use of his own property for a purpose seemingly lawful, and conducive both to individual gain and the general welfare. Relief by injunction is so severe in its consequences, that it is not to be granted in such a case, except where the right to it is clearly and conclusively made out. To interfere with one’s right to use his own land for the production of what he pleases, in a case of doubt, would be a flagrant abuse of power. It is not enough to show a probable and contingent injury, but *149it must be shown to be inevitable and undoubted.” McCutchen v. Blanton, 59 Miss. 116. The same principle must apply, muiatis mutandis, in the case where it is sought to restrain by injunction a person or corporation in the lawful pursuit of its business and management of its property, although not upon its own land. It is not, however, necessary, and especially in view of the modern tendency to enlarge the scope of preventive remedies, to go to the length of holding that, in order to warrant relief by injunction in such a case as the one before us, the apprehended mischief must be shown to be inevitable and undoubted. We really have no occasion, for the purposes of this case, to apply a rule more severe than the rule, that the plaintiff is entitled to an injunction, if what the defendant has done, or is about to do, will probably produce serious injury to the property of the plaintiff, or will endanger the lives of its employes, or seriously interrupt its business. That a case has not been made out by the evidence which satisfies this principle, I am clear of doubt.
The decree of the'court; it will be perceived, relates entirely to such wires as the defendant may be supposed to have intended to stretch above the wires of the plaintiff. As to those which were temporarily stretched below, and as to any which the- defendant may be supposed to have intended to stretch below, the decree has made a final disposition in favor of the defendant, and the plaintiff does not appeal. As to any wires of the' defendant above the plaintiff’s wires, the decree contains two prohibitions : ' First. Against extending any wires nearer to the plaintiff’s wires than eight feet. Second. Against maintaining any wires above the plaintiff’s wires, without placing thereunder a wire net-work, or other safe and suitable guard, to prevent defendant’s wires from sagging or falling on the wires of the plaintiff, or coming nearer thereto than eight feet.
*150It has been justly observed by the learned counsel for the plaintiff in-their printed argument that an injunction suit may be defended on the ground, either, first, that the defendant does not intend to do or continue the injurious act apprehended ; or, second, that, if done, it will not injure the plaintiff as claimed ; or, third, that the defendant has a lawful right to do it, even to the plaintiff’s injury. I think that on the first .of these grounds the evidence fails to support the decree. I find no evidence showing that the defendant ever intended to maintain any wires within eight feet of the plaintiff’s wires. On the contrary, the testimony of Mr. Guernsey, the defendant’s vice-president and manager, is distinctly to the effect, that it was the purpose of the defendant never to extend its wires nearer to the upper wires of the defendant than ten feet. This evidence is not directly contradicted, but an attempt is made to avoid its effect by appealing to the fact, that the three poles which the defendant erected on Locust street had fifteen notches for cross-arms cut upon them, extending from near the top downwards at a distance of seventeen and a half inches apart, the lowest of which notches was considerably below the lowest of the plaintiff ’ s wires. But the evidence shows clearly that this was done to comply with a regulation of the board of public improvements, made under the ordinance pleaded in the answer, without which the defendant was prohibited by the board from erecting its poles and extending its wires at all. The ordinance contains this language: “Sec. 1. That no wires, tubes or cables conveying electricity for the production of light or power, shall be placed along or across any of the streets, alleys or public places in the city of St. Louis, except as'hereinafter provided.” Several succeeding sections provide for the filing of applications and the granting of permits for the erection of such wires, tubes or cables ; and, then, comes the tenth section, which provides, among several other things, which need not be noticed, *151that the person or corporation availing itself of the privileges of the ordinance shall file an' acceptance with the city register and a penal bond in the sum of $20,000, “that he or it will comply with all the regulations made by the board of public improvements, hawing reference to the subject embraced in this or any other ordinance for the purposes herein named.” The evidence shows that such acceptance and bond were filed by the defendant with the city register as thus required. It further appears that the regulation, established by the board of public improvements under this ordinance, contained the following provisions in regard to granting permits: “No permit shall hereafter be granted for the erection of poles, ■ unless the • party making the application shall, in writing, agree : First. To erect poles of such dimensions as to admit of at least fifteen cross-bars of the usual size, at the ordinary distance, being placed thereon, except by special permission of the board. * * * Third. That it will grant to any other .company, requiring electric light wires for its business, the right to use one or more of the cross-bars on its poles, at an annual rent of forty cents for a half cross-bar, and sixty cents for full crossbar, except in cases where a party asking for room on another company’s poles is itself charging that company a higher rent per cross-bar on its own poles heretofore erected, in which case an equal rental may be demanded for wires on the poles erected under these rules.” Another rule of the board of public improvements, under the head of “rules for .the guidance of the board,” is as follows : “No permit shall be issued for more than one line of poles on any street, as long as the wires of the different parties can be accommodated by the poles of one line, under, the regulations above stated. No permit for a third line of poles shall be given, except in case both sides of a street are already occupied by poles, erected under former permits, owned *152by parties who refuse to comply with the above regulations ; such parties not being .entitled to the privilege of using the poles erected by companies which conform to those regulations.” The evidence shows that, when these poles were got out for the defendant, no instructions were given to the contractor as to notching them, but that he notched them as he did merely for the purpose of complying ( as he supposed) with the ordinance, but really with the above regulations, made by the board of public improvements. The evidence, therefore, does' not indicate a purpose on the part of the defendant to string its wires within eight feet of the plaintiff ’ s wires, or nearer than ten feet of them. There was, therefore, no ground afforded by the evidence for so much of the decree as was intended to prevent the defendant’s wires from being placed nearer to the plaintiff’s wires than eight feet.
It remains to inquire upon the evidence whether there is reasonable ground for apprehending that the defendant’s wires, although stretched above the plaintiff’s wires at a distance of ten feet or more, would, in consequence of accidental circumstances, be likely to come into contact with the plaintiff’s wires, or to come so near to them as to work substantial detriment to the plaintiff’s property or business. The dangers which the plaintiff apprehends are two-fold: First. The transmission of powerful currents of electricity from the defendant’s wires to the plaintiff’s wires by actual contact, in consequence of defendant’s wires sagging or breaking. Second. The disturbance of the electric currents upon the plaintiff’s wires by induction from the defendant’s wires. I shall speak of these elements of danger separately.
And, first, as to the danger of sagging. The evidence satisfies me that if, without breaking, one of the defendant’s wires should sag so low as to come in contact with one of the plaintiff’s wires, and if at the point of contact the insulating covering should be worn from *153the defendant’s wire, or if the weather should be wet, so that the covering would lose a portion of its insulating property, a current of electricity might be transmitted to the plaintiff’s wire sufficiently strong to set fire to one of its switch-boards, or to a telegraphic instrument, unless the plaintiff should protect itself from such consequences by the use of a device called a fusible plug, which will be hereafter spoken of. But the evidence satisfies me that such a sagging is extremely improbable. The evidence tends to show that the limit of sagging of electric light wires, in this climate, between the points of greatest contraction from cold, and greatest expansion from heat, is not greater than from one foot to twenty inches, where the pioles are not more than one hundred and twenty-five feet apart. There is some opinion evidence that it might'be greater; there is also evidence that it would probably be less. The evidence also shows that the defendant and other electric light companies have men in their employ whose duty it is to inspect the wires, and to take up the slack whenever it is necessary to do so, and that the defendant ’ s wires are inspected twice each day. The evidence shows that there is also in the street department of the city of St. Louis an inspector of electric wires, whose duty it is to notify the proprietors of such wires, whenever excessive sagging or any other defect is discovered. I must conclude on the whole evidence that any danger to the plaintiff’s wires from the sagging of the defendant’s wires is extremely improbable.
Secondly, as to the breaking. On this subject there is a general current of testimony in one direction. The sum of it is that, while telegraph wires frequently break, electric light wires have never been known to do so. No instance is given by any witness of the breaking of an electric light wire, while the testimony of the plaintiff’s witnesses is to the effect, that the breaking of their telegraph wires is one of their regular sources of trouble. The reason is found in the difference between *154the two metals, copper and iron. The electric light wires are all of copper; the telegraph wires are generally of iron. Copper does not rust, in the sense in which the word is commonly employed, though it oxidizes slowly when exposed to the weather. Prom this its insulating cover measurably affords protection to an electric light wire. Telegraph wires, on the contrary, are not generally insulated; though they are to some extent protected from rusting by a coating of zinc. This does not, however, protect them from rust permanently, but they rapidly diminish in size in St. Louis, so that their life is but four or five years. Moreover, if a flaw exists in a telegraph wire, the rust attacks it there, and rapidly weakens it at that point. The danger of telegraph wires breaking and falling is, therefore, so great, and that of electric light wires breaking and falling so small, that one of the plaintiff’s principal witnesses expressed the opinion that electric light wires were more dangerous to the plaintiff, when strung below the plaintiff's wires, than above them.
There is an. equal concurrence in the scientific testimony as to the consequences, which would follow in case of the breaking of one of the defendant’s wires, suspended above those of the plaintiff. An important difference between currents transmitted over telegraph wires, and those transmitted over electric light wires, consists in the fact that telegraph wires are “grounded,” as it is called, while electric light wires are not “grounded.” The testimony shows that electricity, if, as has been supposed, it is a substance, travels in a circuit, and if, as is supposed by some, it consists simply of a form of energy acting from one molecule of matter to another, aets in a circuit. In the case of telegraph wires, both ends are “grounded,” and the earth completes the circuit according to theory; but in the case of electric light wires, neither end is “grounded,” but the wire goes out, performs a circuit and returns to the dynamo, and the dynamo is not *155grounded but is carefully, insulated from the ground. Now the testimony shows that, if an electric light wire breaks, the current at once ceases to flow over it, unless the separated parts should so fall as to form two “grounds” If both of the broken wires, not protected by the insulating covering, should touch the ground, the current would continue to flow. If one end should touch the ground, or, perhaps to speak more accurately in the language of this science, should touch a “ground” that is, any conducting substance not itself insulated from the earth, the only consequence would be the cessation of the flow of the current from the dynamo. A man can safely take hold of one of these electric light wires, when the dynamo is in motion, at a point where the wire is broken, without receiving any shock or injury whatever, provided he is sure that there is nowhere in the circuit a second “groundand that for the simple reason that the. current is not flowing in case of a break, unless the circuit is completed by the existence of two grounds. One of the' defendant’s witnesses, an electrician of reputation, actually performed this experiment with one of the defendant’s wires, . taking hold of it with his moist hand, and without any injurious consequences; The evidence further satisfies me that, in order for injurious consequences to happen to the plaintiff from the breaking of one of the defendant’s wires above the plaintiff’s wires, it would be necessary for both of the broken ends of the defendant’s wire to be “grounded'’, in some way, and for one of them to be “grounded” upon a wire of the plaintiff ; and that, in order to be grounded on a wire of the plaintiff, its insulating covering must be worn off or rendered defective by the presence of water. If the two broken ends of the same wire of the defendant were to rest upon the same wire of the plaintiff, and at the point of contact both were deprived of their insulation, the whole current could be transmitted to the plaintiff’s wire. But it is obvious from the whole testimony, *156first, that the danger of the -defendant’s wires breaking at all is very remote and improbable, and, secondly, that, in case one of them should break, the danger of such a contact with the plaintiff’s wires, as would transmit their current to those wires, is extremely improbable. Injurious consequences from such an accident could hardly be anticipated under a reasonable inspection, especially in view of the uncontradicted testimony, that the defendant transmits electric currents over its wires only in the daytime. Undoubtedly, there is some danger. It would be unjust to the plaintiff to say that this action has been brought and prosecuted on grounds which are merely fanciful; but the danger may well be regarded as “ doubtful, eventual or contingent,” within the rule of the decisions above referred to. -
But, even if the dangers which the plaintiff apprehends were probable, there is a general concurrence of expert testimony to the effect, that the injurious consequences apprehended from them might be prevented 'by slight ■ expense on-the. part of the plaintiffs in inserting in each of its wires, at or near the point where it enters any of its buildings or offices, what is known as a fusible plug. This is a simple device, consisting of a section of leaden wire or strip of lead, inserted in the circuit, which melts when the current passing through the circuit reaches a certain intensity, breaking the circuit, — -a result which would take place before the current would reach a sufficient intensity to burn a telegraphic instrument. The evidence shows that the cost of the fusible plugs would probably be four or five cents each, and that the cost of purchasing and inserting them in the fifty or more wires which pass over the plaintiff’s poles on Locust street would not perhaps exceed $5 or $10. In actions at law for damages it is a maxim constantly applied, that the plaintiff cannot recover damages for an injury which might have been prevented by reasonable care on *157his part, after receiving the hurt from the defendant. In other words, the plaintiff in such a case is under both a moral and a legal duty to use reasonable pains, care and skill to arrest or diminish the damages which may have been inflicted upon him by the wrong of the defendant, and he can only charge the defendant for such damages as have or would have accrued to him notwithstanding the exercise of such pains, care and skill. Jenks v. Wilbraham, 11 Gray, 143 ; Bardwell v. Jamaica, 15 Vt. 438. On like grounds, it is apprehended that a court of equity, which has been called “a court of conscience,” will not go to the extreme of enjoining a party in the ordinary transaction of his law’ful business, because of a possible injury which may result to the complainant, which injury the plaintiff may ward off at very slight pains and expense. The case of Rosser v. Randolph, 7 Port. 238; s. c., 31 Am. Dec. 712, is a distinct authority to the effect, that an injunction will not be granted in such a case. Such a case does not present that “strong and mischievous case of present necessity ” (Attorney General v. Nichol, 16 Ves. 338; VanBergen v. VanBergen, 3 Johns. Ch. 287), which is generally required to invoke this extraordinary aid of a court of equity. I cannot bring my mind to the conclusion, that the dictum quoted in the opinion of my associates from Paddock v. Somes, 14 S. W. Rep. 749, was intended to impugn this just and salutary principle.
Thirdly, the evidence is even weaker as to any probable danger from induction. The plaintiff, in addition to its telegraph line, operates in the city of St. Louis a number of telephone lines. The evidence (including that adduced from the plaintiff) is to the ■effect, that the inconvenience from induction is greater in the case of telephone than in the case of telegraph wires. But the evidence puts it beyond all doubt that no danger of this kind is to be apprehended, either to any telephone wires which the plaintiff may see fit to *158string upon its poles on Locust street, or to any of its telegraph wires connecting with'its most delicate instruments. The evidence shows that electric light wires of the character of the defendant’s wires are strung in Kansas City for considerable distances on the same poles with telegraph wires, and not more than five feet apart, without any injurious consequences. It also shows that in the city of St. Louis electric light wires like those of the defendant are'strung upon the same-cross-arm with telephone wires, and but twelve or fourteen inches apart for considerable distances, without producing sufficient induction to substantially impair the use of the telephone wires. A faint murmur of the dynamo is heard in the telephone receiver, but this does, not at all obstruct or prevent the hearing of the conversation. The' evidence further shows that serious induction does not take place, even where electric light wires-are near each other, unless they parallel each other, so to speak, for long distances. In short, the evidence satisfies me that, where .the distance of paralleling is. but one, hundred and twenty-six feet, there is no danger to the plaintiff from induction whatever. Indeed, the evidence indicates that, while there may be and is-danger from induction from one telegraph wire to another; there would be, even with close proximity, little danger of induction from an electric light wire to a telegraph wire. The reason is that inductive currents are very slight where the current flows steadily, whereas the condition under which they are most pronounced is that of the current being broken, which takes place constantly in telegraphy; in other-words, in what is sometimes called a make-and-break current.
My original impressions upon this branch of the case have been confirmed by reading an opinion of Mr. District Judge (now Mr. Justice) Brown, in the case-of Cumberland Tel., etc., Co. v. Railroad, 42 Fed. Rep. 273, in which an attempt was made by a telephone-*159company to enjoin an electric railway company from, using the earth for its return currents, the ground on which the plaintiff claimed relief-being that it was using the ground for its return current, and that a use of the ground by the defendant was causing interference with the plaintiff’s currents by induction, or, as it is sometimes called, “conduction.” The telephone company, having been prior in time, claimed to be prior in right. But the court took the view that this claim was tantamount to a claim of a monopoly of the earth, and denied the injunction. For much stronger reasons,, such relief should be denied here where no danger from atmospheric induction is to be apprehended, and where to grant relief would be to give the plaintiff in a sense a monopoly of the atmosphere.
I am, therefore, clear that the evidence affords no substantial ground for any relief by injunction against the defendant. I think that the judgment should be reversed, and the cause remanded to the circuit court with directions to enter judgment for the defendant.